DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed December 28, 2020 are approved.

Specification
	The status of the parent application should be updated in ¶ 001 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10, 14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “when the first module and the second module opposition with respect to each other” in lines 7 to 8.  This recitation is grammatically vague.
Claim 3 recites the limitation “when the first module and the second module opposition with respect to each other” in lines 8 to 9.  This recitation is grammatically vague.

Claim 5 recites the limitation “the second integrated connector comprises an insertion post extending outwardly from the second module and having a free end, the free end of the second integrated connector having a post sized and configured so as to be received within the insertion hole of the first integrated connector” in lines 5-9.  This recitation appears to describe the insertion post as having a post, which appears vague are redundant.  
Claim 6 recites the limitation “the tab having and inclined head at its free end” in lines 3 to 4.  This recitation is grammatically vague.
Claim 10 is dependent from itself, therefore its scope cannot be ascertained.
Claim 10 recites the limitation "the inserts slide portion" in lines 2 to 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the insert retainer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “comprising a plurality of modules” in line 2.  It is unclear if this plurality is intended to include the previously set forth modules.
Claim 14 recites the limitation “at least two different types of first integrated connector” in lines 2 to 3.  This recitation is grammatically vague.
Claim 14 recites the limitation “at least two different types of first integrated connector” in lines 2 to 3.  It is unclear if these different types are intended to include the previously set forth first integrated connector.
Claim 14 recites the limitation “at least two different types of second integrated connector” in lines 3 to 4.  This recitation is grammatically vague.
Claim 14 recites the limitation “at least two different types of second integrated connector” in lines 3 to 4.  It is unclear if these different types are intended to include the previously set forth second integrated connector.

Claim 19 recites the limitation “when the first module and the second module opposition with respect to each other” in lines 8 to 9.  This recitation is grammatically vague.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Note claim 10.

Double Patenting
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 8 and 9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7, respectively, of prior U.S. Patent No. 10,905,245. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hrib (20100207442).
Note a modular furniture piece with integrated connectors, the modular furniture piece comprising: a first module (10) having a plurality of first integrated connectors (12, 12) selectively located thereon; a second module (adjacent 10) for fastening to the first module, the second module having a plurality of second integrated connectors (14, 14) located thereon, the first integrated connectors registering with the second integrated connectors when the first module and the second module are positioned with respect to each other in their assembled orientation.
Regarding claim 11, note the first integrated connector is one selected from a tubular extension having an insertion hole at one end thereof, an insertion post having a head at one end thereof, and an elongate insert portion (12, 12; see Figure 4); and the second integrated connector is one selected from an insert post, and insert slot, and an elongate insert retainer (14, 14; see Figure 4) respectively.
Regarding claim 15, note the furniture piece selected from one of: a coffee table, a loveseat, a chair (see the abstract), a table.
Regarding claim 16, note a first additional integrated connector (opposite side 12) and a second additional integrated connector (another opposite side 12), the first and second additional integrated connectors being utilized for releasably fastening one furniture piece to an adjacent furniture piece.

s 1, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Croom (5509720).
Note a modular furniture piece with integrated connectors, the modular furniture piece comprising: a first module (14) having a plurality of first integrated connectors (24, 24) selectively located thereon; a second module (12) for fastening to the first module, the second module having a plurality of second integrated connectors (22, 22) located thereon, the first integrated connectors registering with the second integrated connectors when the first module and the second module are positioned with respect to each other in their assembled orientation.
Regarding claim 11, note the first integrated connector is one selected from a tubular extension having an insertion hole at one end thereof, an insertion post having a head at one end thereof, and an elongate insert portion (24, 24; see Figure 1); and the second integrated connector is one selected from an insert post, and insert slot, and an elongate insert retainer (22, 22; see Figure 1) respectively.
Regarding claim 15, note a furniture piece selected from one of: a coffee table, a loveseat, a chair (see the title), a table.
Regarding claim 16, note a first additional integrated connector (opposite side 12) and a second additional integrated connector (another opposite side 12), the first and second additional integrated connectors being utilized for releasably fastening one furniture piece to an adjacent furniture piece.

Claims 1, 2, 10, 11, and 15, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (5890767).
Note a modular furniture piece with integrated connectors, the modular furniture piece comprising: a first module (4) having a plurality of first integrated connectors (front pair 43) selectively located thereon; a second module (1) for fastening to the first module, the second module having a plurality of second integrated connectors (front pair 17) located thereon, the 
Regarding claim 2, note the first module (4) comprises a plurality of third integrated connectors (rear pair 43) selectively located thereon, the third integrated connectors having a different configuration (rear mounted) to the first integrated connectors (front mounted), and the second module (1) comprises a plurality of fourth integrated connectors (rear pair 17), the third integrated connectors registering with the fourth integrated connectors when the first module and the second module opposition with respect to each other in their assembled orientation.
Regarding claim 10, note a releasable stop means (45, 45) for securing the inserts slide portion in the insert retainer when fully inserted therein.
Regarding claim 11, note the first integrated connector is one selected from a tubular extension having an insertion hole at one end thereof, an insertion post having a head at one end thereof, and an elongate insert portion (43, 43); and the second integrated connector is one selected from an insert post, and insert slot, and an elongate insert retainer (17, 17) respectively.
Regarding claim 15, note a furniture piece selected from one of: a coffee table, a loveseat, a chair (see Figure 1), a table.

Claims 1-4, 11-13, and 15, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (5890767).
Note a modular furniture piece with integrated connectors, the modular furniture piece comprising: a first module (20) having a plurality of first integrated connectors (a pair of 22) selectively located thereon; a second module (10) for fastening to the first module, the second module having a plurality of second integrated connectors (a pair of 12) located thereon, the first 
Regarding claim 2, note the first module (20) comprises a plurality of third integrated connectors (a second pair of 22, or the pair 23) selectively located thereon, the third integrated connectors having a different configuration (mid-mounted) to the first integrated connectors (front mounted), and the second module (10) comprises a plurality of fourth integrated connectors (a second pair of 12, or the pair 15), the third integrated connectors registering with the fourth integrated connectors when the first module and the second module opposition with respect to each other in their assembled orientation.
Regarding claim 3, note the first module (20) comprises a plurality of fifth integrated connectors (a third pair of 22) selectively located thereon, the fifth integrated connectors having a different configuration (front mounted) to both of the first integrated connectors and the third integrated connectors, and the second module (10) comprises a plurality of sixth integrated connectors (a third pair of 12), the fifth integrated connectors registering with the sixth integrated connectors when the first module and the second module opposition with respect to each other in their assembled orientation.
Regarding claim 4, note the integrated connectors are fixed and integral with the first module or the second module such that they cannot be removed from either of the first module or the second module.  See Figure 2.
Regarding claim 11, note the first integrated connector is one selected from a tubular extension having an insertion hole at one end thereof, an insertion post having a head at one end thereof, and an elongate insert portion (see Figure 4); and the second integrated connector is one selected from an insert post, and insert slot, and an elongate insert retainer (see Figure 4) respectively.
Regarding claim 12, note a third integrated connector (one of the second pair of 22, or one of 23) is provided which is different (mid-mounted) from the selected first integrated 
Regarding claim 13, note a fifth integrated connector (one of the third pair of 22) is provided which is different (front mounted) from the selected first and third integrated connector; and a sixth integrated connector (one of the third pair of 12) is provided which is different (front mounted) from the selected second and fourth integrated connector.
Regarding claim 15, note a furniture piece selected from one of: a coffee table, a loveseat, a chair (see Figure 1), a table.

Claims 1, 6, 11, 12, and 14-16, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by College (8528979).
Note a modular furniture piece with integrated connectors, the modular furniture piece comprising: a first module (720) having a plurality of first integrated connectors (outer tabs; see Figures 7A and 7B) selectively located thereon; a second module (710) for fastening to the first module, the second module having a plurality of second integrated connectors (outer holes) located thereon, the first integrated connectors registering with the second integrated connectors when the first module and the second module are positioned with respect to each other in their assembled orientation.
Regarding claim 6, note the first integrated connector comprises a tab extending outwardly from the first module and having a free end, the tab having and inclined head at its free end, and the second integrated connector comprises a slot formed within the second module, the free end of the tab being sized and configure so as to be received within the slot of the second integrated connector.  See Figure 7A.
Regarding claim 11, note the first integrated connector is one selected from a tubular extension having an insertion hole at one end thereof, an insertion post having a head at one end thereof (see Figure 7A), and an elongate insert portion; and the second integrated 
Regarding claim 12, note a third integrated connector (between the outer tabs) is provided which is different (see Figure 7A) from the selected first integrated connector; and a fourth integrated connector (between the outer holes) is provided which is different (see Figure 7A) from the selected second integrated connector.
Regarding claim 14, note a plurality of modules (720 and an adjacent 720, and 710 and an opposite side 710), each of the modules having at least two different types of first integrated connector, and at least two different types of second integrated connector.  See Figure 10.
Regarding claim 15, note a furniture piece selected from one of: a coffee table, a loveseat, a chair (see Figure 8), a table.
Regarding claim 16, note a first additional integrated connector (between the outer tabs) and a second additional integrated connector (between the outer holes), the first and second additional integrated connectors being utilized for releasably fastening one furniture piece to an adjacent furniture piece.

Claims 1, 5, 7, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagar (7014267).
Note a modular furniture piece with integrated connectors, the modular furniture piece comprising: a first module (left or right side assembly) having a plurality of first integrated connectors (10 or 12) selectively located thereon; a second module (other of the left or right side assembly) for fastening to the first module, the second module having a plurality of second integrated connectors (the other of 10 or 12) located thereon, the first integrated connectors registering with the second integrated connectors when the first module and the second module are positioned with respect to each other in their assembled orientation.

Regarding claim 7, note the first integrated connector comprises a longitudinal insert slid portion extending outwardly form the first module and having opposing ends, and the second integrated connector comprises a longitudinal insert retainer extending outwardly from the second module and having an open end, the insert slide portion of the first integrated connector being configured so as to be received within the insert retainer of the second integrated connector.  See Figures 1-3.
Regarding claim 11, note the first integrated connector is one selected from a tubular extension having an insertion hole at one end thereof, an insertion post having a head at one end thereof (see Figure 4), and an elongate insert portion; and the second integrated connector is one selected from an insert post, and insert slot (see Figure 4), and an elongate insert retainer respectively.
Regarding claim 15, note the furniture piece selected from one of: a coffee table, a loveseat, a chair (see paragraph 3 in column 2), a table (see paragraph 3 in column 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hrib (20100207442).
Hrib shows all recited structural elements of the claimed invention.  Note as described in the rejection above.
Hrib lacks only the specifically claimed method of constructing steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify Hrib by constructing the shown device by the specifically recited method steps.  This modification provides a non-labor intensive, lost cost method for constructing the device of Hrib.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Croom (5509720).
Croom shows all recited structural elements of the claimed invention.  Note as described in the rejection above.
Croom lacks only the specifically claimed method of constructing steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify Croom by constructing the shown device by the specifically recited method steps.  This modification provides a non-labor intensive, lost cost method for constructing the device of Croom.

s 17 and 18, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Chang (5890767).
Chang shows all recited structural elements of the claimed invention.  Note as described in the rejection above.
Chang lacks only the specifically claimed method of constructing steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify Chang by constructing the shown device by the specifically recited method steps.  This modification provides a non-labor intensive, lost cost method for constructing the device of Chang.

Claims 17-20, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Chung (5890767).
Chung shows all recited structural elements of the claimed invention.  Note as described in the rejection above.
Chung lacks only the specifically claimed method of constructing steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify Chung by constructing the shown device by the specifically recited method steps.  This modification provides a non-labor intensive, lost cost method for constructing the device of Chung.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over College (8528979).
College shows all recited structural elements of the claimed invention.  Note as described in the rejection above.
College lacks only the specifically claimed method of constructing steps.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nagar (7014267).
Nagar shows all recited structural elements of the claimed invention.  Note as described in the rejection above.
Nagar lacks only the specifically claimed method of constructing steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify Nagar by constructing the shown device by the specifically recited method steps.  This modification provides a non-labor intensive, lost cost method for constructing the device of Nagar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






mn					/MILTON NELSON JR/June 30, 2021                                  Primary Examiner, Art Unit 3636